Case 1:20-cv-03762-PKC-SJB Document 10 Filed 10/30/20 Page 1 of 1 PagelD #: 59

UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney: MICHAEL FAILLACE &
- ASSOCIATES, P.C. - 2371

 

ROBERT GUTIERREZ ROSARIO, INDIVIDUALLY AND ON BEHALF OF Index #: 1:20-CV-03762PKC-SJB
OTHERS SIMILARLY SITUATED
Plaintiff(s)
-aqainst- Date Filed:
ewe S AUTO DETAILING INC. (D/B/A ERNIE'S AUTO DETAILING INC.) APFIDAVGOFSERTICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

DANIEL KNIGHT BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOTA PARTY TO THIS
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on October 26, 2020 at 04:20 PM at

 

C/O ERNESTO DECENA - CEO
C/O ERNIE'S AUTO DETAILING
86 SPRING ST APT 2
PASSAIC, NJ 07055

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT on
KELVIN DOE, the defendant/respondent therein named,

SUITABLE by delivering thereat a true copy/copies of each to ROTIO DECENA a person of suitable age and discretion. Said
AGE premises is the defendant's/respondent's actual place of business within the state. He identified himself as being
AUTHORIZED to accept for the defendant/respondent.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx. ) Weight (Approx)
MALE BROWN GREY 62 5'6 165
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendant's/respondent's actual place of business at

C/O ERNESTO DECENA - CEO
C/O ERNIE'S AUTO DETAILING
86 SPRING ST APT 2
PASSAIC, NJ 07055

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on October 27, 2020 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

 

, )
Sworn to me on: October 27, EE re .
2) J
Gotham Process Inc. e

Linda Forman Robin Forman rf

Notary Public, State of New York Notary Public, State of New York 299 Broadway DANIEL K H
No, 01FO5031305 No, 01F06125415 New York NY 10007

Qualified in New York County Qualified in New York County

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1170307*
